                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


AMANDA MIRACOLA,

                   Plaintiff,
                                                     Case No. 19-cv-1242-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 4)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 4.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, not married, and she has a one-year-old son she is

responsible for supporting. Dkt. No. 4 at 1. The plaintiff claims income of

$1,017 per month ($608 from W2, $175 in child support, and $234 from food

share and WIC), id. at 2, against this income, she lists monthly expenses of


                                          1
between $830.34 and $1,130.34 ($400-$700 in credit card payments, $234 in

groceries, $100.64 for a cell phone, $40 for clothing and diapers, and $55.70

per month for car insurance), id. at 2-3. The plaintiff owns a 2006 Kia Spectra

worth between $250 and $1,665, she has $101.10 in a checking account and

$544.51 in a savings account, she owns no other property of value, and she

states that she is “a single mom to a 1 year old.” Id. at 3-4. The plaintiff has

demonstrated that she cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint states that she is disabled, that she was denied

benefits by the Commissioner, and that the Commissioner’s conclusions and

findings of fact in that denial are not supported by substantial evidence and

are contrary to law and regulation. Dkt. No. 1 at 2. At this early stage in the

case, and based on the information in the plaintiff’s complaint, the court

concludes that there may be a basis in law or in fact for the plaintiff’s appeal of

                                          2
the Commissioner’s decision, and that the appeal may have merit, as defined

by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4.

      Dated in Milwaukee, Wisconsin this 28th day of August, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
